DateJuly PARAGON SHIPPING INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - HSH NORDBANK AG as Agent and as Security Trustee - and - HSH NORDBANK AG as Swap Bank LOAN AGREEMENT relating to a loan facility of up to US$51,500,000 to finance part of the purchase price of a 58,500 dwt Supramax bulk carrierm.v “NIKOLAOS” (tbn “FRIENDLY SEAS”) WATSON FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 1 2 FACILITY 19 3 POSITION OF THE LENDERS, THE SWAP BANK AND THE MAJORITY LENDERS 19 4 DRAWDOWN 20 5 INTEREST 21 6 INTEREST PERIODS 23 7 DEFAULT INTEREST 24 8 REPAYMENT AND PREPAYMENT 25 9 CONDITIONS PRECEDENT 26 10 REPRESENTATIONS AND WARRANTIES 27 11 GENERAL UNDERTAKINGS 29 12 CORPORATE UNDERTAKINGS 34 13 INSURANCE 35 14 SHIP COVENANTS 41 15 SECURITY COVER 46 16 PAYMENTS AND CALCULATIONS 47 17 APPLICATION OF RECEIPTS 50 18 APPLICATION OF EARNINGS 51 19 EVENTS OF DEFAULT 53 20 FEES AND EXPENSES 57 21 INDEMNITIES 58 22 NO SET-OFF OR TAX DEDUCTION 60 23 ILLEGALITY, ETC 60 24 INCREASED COSTS 61 25 SET OFF 62 26 TRANSFERS AND CHANGES IN LENDING OFFICES 63 27 VARIATIONS AND WAIVERS 66 28 NOTICES 67 29 SUPPLEMENTAL 68 30 LAW AND JURISDICTION 69 SCHEDULE 1LENDERS AND COMMITMENTS 70 SCHEDULE 2DRAWDOWN NOTICE 71 SCHEDULE 3CONDITION PRECEDENT DOCUMENTS 72 SCHEDULE 4TRANSFER CERTIFICATE 75 SCHEDULE 5DESIGNATION NOTICE 79 SCHEDULE 6FORM OF COMPLIANCE CERTIFICATE 80 SCHEDULE 7MANDATORY COST FORMULA 81 EXECUTION PAGES 84 THIS LOAN AGREEMENT is made onJuly BETWEEN: (1) PARAGON SHIPPING INC. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Agent; (4) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Security Trustee; and (5) HSH NORDBANK AG acting through its office at Martensdamm, D-24103, Kiel, Germany, as Swap Bank. WHEREAS (A) The Lenders have agreed to make available to the Borrower a term loan facility in an amount of up to the lesser of (a) US$51,500,000 and (b) 65 per cent. of the Market Value of the Ship on delivery (as determined pursuant to the valuations referred to in paragraph 7 of Schedule 3, Part B) to finance part of the purchase price of the Ship.The Borrower will on-lend the Loan to the Owner to assist it in financing the acquisition of the Ship. (B) The Swap Bank has agreed to enter into interest rate swap transactions with the Borrower from time to time to hedge the Borrower’s exposure under this Agreement to interest rate fluctuations. (C) The Lenders and the Swap Bank have agreed to share pari passu in the security to be granted to the Security Trustee pursuant to this Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Advance” means the principal amount of each borrowing by the Borrower under this Agreement; “Affected Lender” has the meaning given in Clause 5.5; “Agency and Trust Deed” means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Swap Bank, the Agent and the Security Trustee in such form as the Lenders may approve or require; “Agent” means HSH Nordbank AG and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; “Applicable Accounts” means, as at the date of calculation or, as the case may be, in respect of an accounting period, the annual audited consolidated accounts and financial statements of the Group or the quarterly unaudited accounts and financial statements of the Group, in each case, which the Borrower is obliged to deliver to the Agent pursuant to Clause 11.6; “Approved Broker” means each of H. Clarkson & Company Limited of London, England, Barry Rogliano Salles S.A. of Paris, France, R.S. Platou Shipbrokers A.S. of Oslo, Norway, Arrow Sale & Purchase (UK) Ltd. of London, England, Simpson Spence & Young of London, England, Fearnley AS of Oslo, Norway and Maersk Shipbrokers of Copenhagen, Denmark; “Approved Flag” means the Marshall Islands flag, the Liberian flag, the Cayman Islands flag or such other flag as the Agent may, in its sole and absolute discretion, approve as the flag on which the Ship shall be registered; “Approved Flag State” means the Marshall Islands, Liberia, the Cayman Islands or any other country in which the Agent, may in its sole and absolute discretion, approve that the Ship be registered; “Approved Manager” means Allseas Marine S.A. a corporation organised and existing under the laws of the Republic of Liberia, having its registered office at 80 Broad Street, Monrovia,
